Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of McCormick & Schmick’s Seafood Restaurants, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. November 24, 2010 (Date) /s/ Tilman J. Fertitta Tilman J. Fertitta FERTITTA ENTERTAINMENT, LLC By: /s/ Tilman J. Fertitta Name: Tilman J. Fertitta Title: Managing Member
